DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the elements “the image-bearing light beam” in ll. 2 and "the balance of the image-bearing light beam" in ll. 3-4.  There are insufficient antecedent bases for these elements in the claim. It is noted that in its parent claim 1, “image-baring light beams” instead of an image-bearing light beam is presented. 

Claim 17 recites the limitation "the second portions of the respective image bearing beams" in ll. 3-4.  There are insufficient antecedent bases for this limitation in the claim. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-17, 20, 22 and 24, respectively, of U.S. Patent No. 10,007,117 in view of Levola (US 2010/0214659).
Claim 1 of instant application
Claim 1 of U.S. Patent No. 10,007,117
1. An imaging light guide for conveying a virtual image comprising: 
a waveguide; 
an in-coupling diffractive optic having a first grating vector and disposed to direct image-bearing light beams into the waveguide; 

a reflector array of two or more at least partially reflective surfaces oriented in parallel and disposed to expand the respective image-bearing light beams from the in-coupling diffractive optic in a first dimension and to direct the expanded image- bearing light beams toward an out-coupling diffractive optic; and 




the out-coupling diffractive optic having a second grating vector parallel to the first grating vector and disposed to expand the respective image-bearing light beams in a second dimension orthogonal to the first dimension and to direct the image- bearing light beams from the waveguide toward a viewer eyebox.





An imaging light guide for conveying a virtual image comprising: 
a waveguide having front and back surfaces; 
an in-coupling diffractive optic disposed on one of the front and back surfaces to direct image-bearing light beams of a virtual image into the waveguide for propagation in a first direction along the waveguide; 
a reflector array of two or more at least partially reflective surfaces oriented in parallel and disposed to expand the respective image-bearing light beams from the in-coupling diffractive optic in a first dimension and to direct the expanded image-bearing light beams in a second different direction along the waveguide toward an out-coupling diffractive optic using reflection rather than diffraction to expand and direct the image-bearing light beams along the waveguide toward the out-coupling diffractive optic; and 
the out-coupling diffractive optic being disposed on one of the front and back surfaces to expand the respective image-bearing light beams from the reflector array in a second dimension orthogonal to the first dimension and to direct the two-dimensionally expanded image-bearing light beams from the waveguide toward a viewer eyebox, 
wherein the two or more at least partially reflective surfaces are each specularly reflective and oriented for rotating the virtual image that is directed from the waveguide toward the viewer eyebox.


As shown above, claim 1 of U.S. Patent No. 10,007,117 teaches each limitation of claim 1 of this instant application except the limitation “the out-coupling diffractive optic having a second grating vector parallel to the first grating vector” (emphasis added). However, the limitation is not new. In the same field of endeavor, Levola teaches in Figs. 3-11 an output-coupling diffractive optic 30 having a second grating vector parallel to a first grating vector of an  parallel to the first grating vector of claim 1 of this instant application as an obvious matter of design choice when considering an available real estate condition for an imaging light guide for conveying a virtual image.
Claim 2 of U.S. Patent No. 10,007,117 teaches claim 2 of this instant application.
Claim 3 of U.S. Patent No. 10,007,117 teaches claim 3 of this instant application.
Claim 4 of U.S. Patent No. 10,007,117 teaches claim 4 of this instant application.
Claim 5 of U.S. Patent No. 10,007,117 teaches claim 5 of this instant application.
Claim 7 of U.S. Patent No. 10,007,117 teaches claim 6 of this instant application.
Claim 8 of U.S. Patent No. 10,007,117 teaches claim 7 of this instant application.
Claim 9 of U.S. Patent No. 10,007,117 teaches claim 8 of this instant application.
Claim 10 of U.S. Patent No. 10,007,117 teaches claim 10 of this instant application.
Claim 11 of U.S. Patent No. 10,007,117 teaches claim 11 of this instant application.
Claim 12 of U.S. Patent No. 10,007,117 teaches each limitation of claim 12 of this instant application except the differentiating limitation the same as indicated for claim 1 of this instant application. However, for the same rationale as applied to claim 1, the differentiating limitation is known in the related art.
Claim 13 of U.S. Patent No. 10,007,117 teaches claim 13 of this instant application.
Claim 14 of U.S. Patent No. 10,007,117 teaches claim 14 of this instant application.
Claim 15 of U.S. Patent No. 10,007,117 teaches claim 15 of this instant application.
Claim 16 of U.S. Patent No. 10,007,117 teaches claim 16 of this instant application.
Claim 17 of U.S. Patent No. 10,007,117 teaches claim 17 of this instant application.
Claim 20 of U.S. Patent No. 10,007,117 teaches each limitation of claim 18 of this instant application except the differentiating limitation the same as indicated for claim 1 of this instant application. However, for the same rationale as applied to claim 1, the differentiating limitation is known in the related art.
Claim 20 of U.S. Patent No. 10,007,117 teaches claim 19 of this instant application.
Claim 20 of U.S. Patent No. 10,007,117 teaches claim 20 of this instant application.
Claim 22 of U.S. Patent No. 10,007,117 teaches claim 21 of this instant application.
Claim 24 of U.S. Patent No. 10,007,117 teaches claim 22 of this instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 10-12, 15-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2007/0188837) in view of Levola (US 2010/0214659).
Regarding claim 1, Shimizu teaches an imaging light guide (Figs. 6-7: beam expanding optical element 1) for conveying a virtual image (Figs. 6-7: virtual image resulting from light beam output from HOE 32) comprising: 

an in-coupling diffractive optic (Figs. 6-7: HOE 31) having a first grating vector (Fig. 6: grating vector of HOE 31) and disposed to direct image-bearing light beams into the waveguide; 
a reflector array of two or more at least partially reflective surfaces oriented in parallel (Fig. 6: HOE 33, face 2a or 2b of optical waveguide member 2 opposite to HOE 33 reads on a reflector array; [0077]: “[T]he HOE 33 is reflective, and is held on the face 2a or 2b of the optical waveguide member 2”; [0079]; [0083]; Examiner’s Note: three layer photopolymers forming HOE 33 and one surface among faces 2a and 2b opposite to HOE 33 read on a reflector array) and disposed to expand the respective image-bearing light beams from the in-coupling diffractive optic in a first dimension (Fig. 6: dimension of light beams output from HOE 31 incident on HOE 33) and to direct the expanded image-bearing light beams (Fig. 6: output light beams from HOE 33 being expanded image-bearing light beams) toward an out-coupling diffractive optic (Fig. 6: HOE32); and 
the out-coupling diffractive optic having a second grating vector (Fig. 6: grating vector of HOE 32) and disposed to expand the respective image-bearing light beams in a second dimension (Fig. 6: propagation direction of light beams from HOE 32) orthogonal to the first dimension and to direct the image- bearing light beams from the waveguide toward a viewer eyebox (Figs. 6-7, 1: view eyebox resulting from capacity of light beams output from HOE 32).
Shimizu does not further teach the second grating vector being parallel to the first grating vector.

Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Levola’s technique with the technique of Shimizu such that the out-coupling diffractive optic of Shimizu’s technique having a second grating vector parallel to the first grating vector of the in-coupling diffractive optic as an obvious matter of design choice when considering an available real estate condition for an imaging light guide for conveying a virtual image.

Regarding claim 2, Shimizu/Levola teach the imaging light guide of claim 1. Shimizu further teaches the imaging light guide of claim 1, wherein the two or more at least partially reflective surfaces of the reflector array comprise first and second surfaces ([0079]: each photopolymer layer of HOE 33 corresponding to a respective wavelength reads on a first surface and the opposite face, to HOE 33, of the optical waveguide member 2 reads on a second surface), wherein the first surface is partially reflective and partially transmissive ([0083]), and the second surface is fully reflective ([0083]: the opposite face, to HOE 33, of the optical waveguide member 2 in the mode of total reflection operation is fully reflective).

Regarding claim 5, Shimizu/Levola teach the imaging light guide of claim 1. Shimizu further teaches the imaging light guide of claim 1 wherein at least one of the in-coupling and 

Regarding claim 7, Shimizu/Levola teach the imaging light guide of claim 1. Shimizu further teaches the imaging light guide of claim 1 wherein at least one of the in-coupling and out-coupling diffractive optics is a volume hologram ([0032]: last three lines) or formed from a holographic polymer dispersed liquid crystal.

Regarding claim 10, Shimizu/Levola teach the imaging light guide of claim 1. In this embodiment Shimizu/Levola do not further teach the imaging light guide wherein the out-coupling diffractive optic and the in-coupling diffractive optic have the same grating period.
Levola, however, additionally teaches, in para. [0104] that the out-coupling diffractive optic and the in-coupling diffractive optic have the same grating period.
Before the effective filing date of the invention, it would have been an obvious for one ordinary skill in the art to further modify the technique of Shimizu such that the out-coupling diffractive optic and the in-coupling diffractive optic have the same grating period.
It would have been an obvious matter of design choice to meet design requirements for a specific application.

Regarding claim 11, Shimizu/Levola teach the imaging light guide of claim 1. Shimizu further teaches the imaging light guide of claim 1 wherein the reflector array is relatively 

Regarding claim 12, Shimizu teaches an imaging light guide (Figs. 6-7: beam expanding optical element 1) formed in a flat substrate (Figs. 6-7: flat substrate forming optical waveguide member 2) for conveying a virtual image (Figs. 6-7: virtual image resulting from light beam output from HOE 32) and comprising:
a) an in-coupling diffractive optic (Figs. 6-7: HOE 31) formed on the substrate and having a first grating vector (Figs. 6-7: grating vector of HOE 31) and disposed to diffract incident image-bearing light beams for propagation along the substrate; 
b) first and second at least partially reflective surfaces (Fig. 6: HOE 33, face 2a or 2b of optical waveguide member 2; [0077]: “[T]he HOE 33 is reflective, and is held on the face 2a or 2b of the optical waveguide member 2”; [0079]; [0083]; Examiner’s Note: any one of three layer photopolymers forming HOE 33 reads on a first at least partially reflective surfaces and one surface among faces 2a and 2b without HOE 33 reads on a second at least partially reflective surface) being disposed in parallel along or within the substrate, and 
c) an out-coupling diffractive optic (Fig. 6: HOE32) formed on the substrate and having a second grating vector (Fig. 6: grating vector of HOE 32) and disposed to direct the image-bearing light outward from the substrate (Figs. 6-7), wherein 
the first at least partially reflective surface is partially reflective and partially transmissive ([0083]), 

the first partially reflective and partially transmissive surface is arranged (a) to reflect portions of the image-bearing light beams reflected by the second more fully reflective surface back toward the second more fully reflective surface ([0083]) and (b) to transmit portions of the image- bearing light beams reflected by the second more fully reflective surface toward the out-coupling diffractive optic ([0083]; Fig. 6).
Shimizu does not further teach the second grating vector being parallel to the first grating vector.
In the same field of endeavor, Levola teaches in Figs. 3-11 an output-coupling diffractive optic 30 having a second grating vector parallel to a first grating vector of an in-coupling diffractive optic 10. 
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Levola’s technique with the technique of Shimizu such that the out-coupling diffractive optic of Shimizu’s technique having a second grating vector parallel to the first grating vector of the in-coupling diffractive optic as an obvious matter of design choice when considering an available real estate condition for an imaging light guide for conveying a virtual image.

Regarding claim 15, Shimizu/Levola teach the imaging light guide of claim 12. Shimizu further teaches the imaging light guide of claim 12 wherein the first and second at least 

Regarding claim 16, Shimizu/Levola teach the imaging light guide of claim 12. In this embodiment, Shimizu/Levola do not further teach the imaging light guide of claim 12 wherein the out-coupling diffractive optic and the in-coupling diffractive optic have the same grating period.
Levola, however, additionally teaches, in para. [0104] that the out-coupling diffractive optic and the in-coupling diffractive optic have the same grating period.
Before the effective filing date of the invention, it would have been an obvious for one ordinary skill in the art to further modify the technique of Shimizu such that the out-coupling diffractive optic and the in-coupling diffractive optic have the same grating period.
It would have been an obvious matter of design choice to meet design requirements for a specific application.

Regarding claim 18, Shimizu teaches a method of making an imaging light guide (Figs. 6-7: a method of making beam expanding optical element 1) comprising: 
a) forming an in-coupling diffractive optic (Figs. 6-7: HOE 31) on a planar substrate (Figs. 6-7: flat substrate forming optical waveguide member 2), wherein the in-coupling diffractive optic has a first grating period (Figs. 6-7: grating period of HOE 31) and a first grating vector (Figs. 6-7: grating vector of HOE 31); 

c) forming a reflector array (Fig. 6: HOE 33, face 2a or 2b of optical waveguide member 2 opposite to HOE 33 reads on a reflector array; [0077]: “[T]he HOE 33 is reflective, and is held on the face 2a or 2b of the optical waveguide member 2”; [0079]; [0083]; Examiner’s Note: three layer photopolymers forming HOE 33 and one surface among faces 2a and 2b opposite to HOE 33 read on a reflector array) along or within the planar substrate and disposed to direct diffracted light from the in-coupling diffractive optic to the out-coupling diffractive optic, wherein the reflector array is formed with two or more at least partially reflective surfaces oriented in parallel (Fig. 6: surfaces of HOE 33 and faces of optical waveguide member 22 oriented in paralel) and 
wherein each of the two or more at least partially reflective surfaces is formed having a different reflectivity ([0083]).
Shimizu does not further teach 
1) the second grating period equal to the first grating period
2) the second grating vector being parallel to the first grating vector.
The differentiating limitations are not new in the related art.
As for differentiating limitation 1), Levola teaches in para. [0104] that the out-coupling diffractive optic and the in-coupling diffractive optic have the same grating period. As for differentiating limitation 2), Levola teaches in Figs. 3-11 an output-coupling diffractive optic 30 
Before the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Levola’s technique with the technique of Shimizu such that such that the out-coupling diffractive optic and the in-coupling diffractive optic have the same grating period and that the out-coupling diffractive optic of Shimizu’s technique having a second grating vector parallel to the first grating vector of the in-coupling diffractive optic as an obvious matter of design choice when considering an available real estate condition for an imaging light guide for conveying a virtual image.

Regarding claim 19, Shimizu/Levola teach the method of claim 18. Shimizu  further teaches the method of claim 18 in which the step of forming the in-coupling diffractive optic includes arranging the in-coupling diffractive optic to diffract an incident image-bearing light beams into the planar substrate for propagation within the substrate toward the reflector array (Fig. 6), and the step of forming the out-coupling diffractive optic includes arranging the out-coupling diffractive optic to diffract incident image-bearing light beams reflected from the reflector array out of the planar substrate for viewing as a virtual image (Fig. 6).

Regarding claim 20, Shimizu/Levola teach the method of claim 19.  Shimizu further teaches the method of claim 19 in which step of forming the reflector array includes arranging the reflector array to expand the image-bearing light beams from the in-coupling diffractive 

Regarding claim 21, Shimizu/Levola teach the method of claim 20.  Shimizu further teaches the method of claim 20 in which the step of forming the out-coupling diffractive optic includes arranging the out-coupling diffractive optic to expand the image-bearing light beams from the reflector array in a second dimension (Fig. 6: propagation direction of light beams from HOE 3) orthogonal to the first dimension.

Regarding claim 22, Shimizu/Levola teach the method of claim 21.  Shimizu further teaches the method of claim 21 in which the steps of forming the in- coupling diffractive optic, the out-coupling diffractive optic and the reflector array include relatively positioning the reflector array for reflecting central field rays of the virtual image between the in-coupling diffractive optic and the out-coupling diffractive optic through an oblique angle (Fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2007/0159673, made of record by Freeman et al
US 2003/0165017, made of record by Amitai, presents in the entire disclosure that a plurality of partially reflecting surfaces carried by the substrate for coupling light out of an optical waveguide. However, it is rendered not obvious to modify Shimizu’s reflective grating with Freeman’s technique.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693